Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2017.10.16
                                                                         16:18:42 -05'00'




                      In re B.G., 2017 IL App (3d) 170144



Appellate Court   In re B.G., a Minor (The People of the State of Illinois, Petitioner-
Caption           Appellee, v. B.G., Respondent-Appellant).



District & No.    Third District
                  Docket No. 3-17-0144



Filed             July 18, 2017



Decision Under    Appeal from the Circuit Court of Grundy County, No. 04-JD-52; the
Review            Hon. Robert C. Marsaglia, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        James M. Durkee, of Malmquist, Geiger & Durkee, LLC, of Morris,
Appeal            for appellant.

                  Jason A. Helland, State’s Attorney, of Morris (Patrick Delfino,
                  Lawrence M. Bauer, and Thomas D. Arado, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE O’BRIEN delivered the judgment of the court, with
                  opinion.
                  Justices Carter and Wright concurred in the judgment and opinion.
                                             OPINION

¶1       B.G. appeals from the circuit court’s dismissal of his petition to terminate registration as
     a sex offender. We reverse and remand.

¶2                                              FACTS
¶3        On September 14, 2004, the State filed a four-count petition for adjudication of wardship.
     B.G. subsequently pled guilty to count III, which alleged that he had committed an act of
     criminal sexual assault (720 ILCS 5/12-13(a)(3) (West 2002)). The State moved to dismiss
     the remaining three counts, and the court adjudicated B.G. delinquent on count III. On
     September 29, 2004, the court sentenced B.G. to two years’ probation. In its order, the court
     did not expressly impose the statutorily mandated 10-year sex offender registration term. 730
     ILCS 150/2, 3, 7 (West 2004). However, defendant was subject to the registration period by
     operation of law, and therefore, we infer that he first registered in 2004.
¶4        On November 12, 2012, in case No. 12-CF-237, the State charged B.G. with failing to
     register as a sex offender (730 ILCS 150/10(a) (West 2012)). On April 22, 2013, B.G. pled
     guilty to the charge and was sentenced to 30 months of conditional discharge.
¶5        On September 7, 2016, B.G. filed a petition to terminate registration as a sex offender.
     730 ILCS 150/3-5 (West 2016). At a subsequent hearing, the State orally moved to dismiss
     B.G.’s petition. The State argued that B.G.’s April 2013 conviction for failing to register
     initiated a “new” 10-year sex offender registration period under section 7 of the Sex Offender
     Registration Act (Act) (730 ILCS 150/7 (West 2012)). Therefore, the State concluded that
     B.G.’s section 3-5 petition was premature, as he had to wait five years from the start of his
     “new” registration period. 730 ILCS 150/3-5(c) (West 2016). The five-year waiting period on
     B.G.’s original registration expired in 2009. The court granted B.G. leave to file a written
     response and continued the case for additional argument.
¶6        After hearing the parties’ supplemental arguments, the court granted the State’s motion to
     dismiss. The court found that B.G. could petition to terminate his registration no sooner than
     five years after his “new” registration. B.G. appeals.

¶7                                           ANALYSIS
¶8       B.G. argues that the circuit court erred in dismissing his petition on the grounds that it
     was premature. In response, the State contends that the court’s ruling was correct because
     B.G.’s 2013 conviction started a “new” registration period and B.G. could not file a section
     3-5 petition until 2018, at the earliest. For the following reasons we find that B.G.’s 2013
     conviction did not act to create a “new” registration period, and therefore, his 2016 petition
     was not premature.
¶9       The parties’ arguments raise a question of statutory interpretation: at what point in time
     can an individual, who has been subject to additional registration requirements under section
     7 of the Act, file a petition to terminate sex offender registration, under section 3-5 of the
     Act? The language of the operative statutes is the best indicator of legislative intent, and we
     give that language its plain and ordinary meaning. In re E.B., 231 Ill. 2d 459, 466 (2008). We
     construe the statute as a whole and consider words or phrases in light of other relevant



                                                -2-
       provisions of the statute. Id. We review an issue of statutory interpretation de novo. People v.
       Beachem, 229 Ill. 2d 237, 243 (2008).
¶ 10       B.G.’s petition for termination was filed under section 3-5 of the Act. Section 3-5
       specifies the rights and obligations of juvenile delinquents who are subject to the Act. 730
       ILCS 150/3-5 (West 2016). Section 3-5 is intended “to protect the rights of juvenile
       delinquents, who have a greater likelihood of rehabilitation, by allowing them the
       opportunity to petition the court to remove them from the sex offender registry.” In re Rufus
       T., 409 Ill. App. 3d 969, 975 (2011) (reviewing the legislative history of Public Act 95-658
       (eff. Oct. 11, 2007) which added section 3-5 to the Act). Subsection 3-5(c) provides an
       individual, who was adjudicated delinquent as a minor, with the statutory right to petition the
       circuit court for termination of the registration requirement. 730 ILCS 150/3-5(c) (West
       2016). Subsection 3-5(c) states:
               “For a minor adjudicated delinquent for an offense which, if charged as an adult,
               would be a felony, no less than 5 years after registration ordered pursuant to
               subsection (a) of this Section, the minor may petition for the termination of the term
               of registration.” Id.
       Subsection 3-5(a) states:
               “In all cases involving an adjudicated juvenile delinquent who meets the definition of
               sex offender as set forth in paragraph (5) of subsection (A) of Section 2 of this Act,
               the court shall order the minor to register as a sex offender.” 730 ILCS 150/3-5(a)
               (West 2016).
¶ 11       At the time of his 2016 petition, B.G. had satisfied each of the subsection 3-5(c)
       requirements. In 2004, B.G. was adjudicated delinquent for criminal sexual assault—an
       offense that would have been charged as a Class 1 felony if B.G. was an adult. 720 ILCS
       5/12-13(a)(3), (b)(1) (West 2002). At that time, section 3-5 had not been enacted.1 730 ILCS
       150/3 (West 2004). However, section 3-5 applies retroactively to B.G. (730 ILCS 150/3-5(h)
       (West 2016)), and B.G. satisfies the definitional requirements of section 3-5(a) (730 ILCS
       150/3-5(a) (West 2016)). Specifically, B.G.’s 2004 adjudication statutorily classified B.G. as
       a “sex offender” as defined in subsection 2(A)(5). 730 ILCS 150/2(A)(5), 3-5(a) (West
       2016). B.G. was originally required to register as a sex offender for a 10-year period
       following his 2004 adjudication. 730 ILCS 150/2, 3, 7 (West 2004). Thus, under subsection
       3-5(c), B.G. was eligible to petition for termination in 2009. 730 ILCS 150/3-5(c) (West
       2008). While B.G. did not seek termination at that time, he was convicted in 2013 of failing
       to register as a sex offender (730 ILCS 150/10(a) (West 2012)). Section 7 of the Act governs
       B.G.’s additional registration obligations that resulted from this conviction. 730 ILCS 150/7
       (West 2012).
¶ 12       Section 7 states:
               “The Director of State Police, consistent with administrative rules, shall extend for 10
               years the registration period of any sex offender, as defined in Section 2 of this Act,
               who fails to comply with the provisions of this Article. The registration period for any
               sex offender who fails to comply with any provision of the Act shall extend the


          1
            Section 3-5 was enacted on October 11, 2007, more than three years after B.G.’s adjudication.
       Pub. Act 95-658 (eff. Oct. 11, 2007) (adding 730 ILCS 150/3-5).

                                                   -3-
               period of registration by 10 years beginning from the first date of registration after the
               violation.” (Emphasis added.) Id.
       By its plain language, section 7 does not create a new registration period but extends the
       underlying registration term by 10 years. Id. Specifically, section 7 empowers the Director of
       State Police to “extend” the registration period. Id. It does not authorize the director to order
       a new registration period. Id. We construe this plain language to mean that a juvenile
       registrant may file a section 3-5 petition to terminate registration five years or more after the
       original order was entered under subsection 3-5(a), even if the registration period was
       extended under section 7. Our interpretation of the statute is consistent with the legislature’s
       intent “to protect the rights of juvenile delinquents, who have a greater likelihood of
       rehabilitation.” Rufus T., 409 Ill. App. 3d at 975. Limiting a juvenile’s right to file a section
       3-5 petition to five years after each section 7 extension would decrease the protections
       afforded by the statute. For example, if a section 7 registration extension reinitiated the
       five-year waiting period, a juvenile offender would likely reach the age of majority before he
       attained the right to file a section 3-5 petition for termination. Thus, the rehabilitative benefits
       intended by section 3-5 would be nullified.
¶ 13       Applied to the facts of this case, section 7 subjects B.G. to a registration extension of 10
       years. This results in a total registration period of 20 years instead of two independently
       ordered 10-year registration terms. At the time B.G. filed his petition, he had been subject to
       registration for more than 12 years due to the 2004 registration order (730 ILCS 150/3 (West
       2004)) and the 2013 extension (730 ILCS 150/7 (West 2012)). Because more than five years
       elapsed from the 2004 order, B.G. had the right, under section 3-5(c), to file a petition to
       terminate registration in 2016. 730 ILCS 150/3-5(c) (West 2016). Therefore, the court erred
       in dismissing B.G.’s petition. Moreover, our holding does not per se entitle B.G. to
       termination; it merely allows him the procedural right to seek termination.

¶ 14                                       CONCLUSION
¶ 15      The judgment of the circuit court of Grundy County is reversed and remanded.

¶ 16      Reversed and remanded.




                                                    -4-